368 F.2d 570
151 U.S.P.Q. 473
MABS, INC., d/b/a Lancer of California, Snap-TabCorporation, and Leslie Riverview RealtyCorporation, Appellants,v.PIEDMONT SHIRT COMPANY, Appellee.
No. 10525.
United States Court of Appeals Fourth Circuit.
Argued Oct. 6, 1966.Decided Oct. 28, 1966.

George T. Mobille, Washington, D.C., and Ralph Bailey, Jr., Greenville, S.C.  (Edward M. Prince and Cushman, Darby & Cushman, Washington, D.C., on brief), for appellants.
Jesse Rothstein, New York City (Morton Amster, Amster & Rothstein, New York City, and Price & Poag, Greenville, S.C., on brief), for appellee.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
In a carefully considered opinion, the district judge clearly demonstrated the invalidity of the patent.  See Mabs, Inc. v. Piedmont Shirt Company, 248 F. Supp. 71 (W.D.S.C.1965).  Commendably, he then went further and, assuming its validity, adjudged it not infringed.  We agree on both aspects of the case, and affirm for the reasons stated by the district judge.


2
Affirmed.